DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9, 11-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sunkavalli et al. (U.S. PGPUB 20180260975) in view of Sunkavalli et al. (U.S. PGPUB 20190347526, Sunkavalli ‘526 herein).
With respect to claim 1, Sunkavalli et al. disclose a computer-implemented method, comprising:
processing an image of a three-dimensional (3D) scene by an inverse rendering neural network (paragraph 85, Turning to FIG. 4, an illustrative architecture for the neural network system 400 used for estimating illumination is provided. Neural network system 400 comprises an encoder 402, a light mask decoder 404, and an RGB image decoder 406) to estimate physical scene attributes of the 3D scene (paragraph 86, The floating point values are formulaic representations representing real numbers indicating color and/or brightness information for each pixel within input image 410. Although not depicted in FIG. 4, neural network system 400 may also receive surface normal values for input image 410 as input in addition to input image 410 itself); and
processing the image by a second encoder neural network to produce image features (paragraph 85, One or more of encoder 402, light mask decoder 404, and RGB image decoder 406 may each comprise a separate network, such as a neural network, paragraph 109, The recovery light mask, such as output mask 700 in FIG. 7, for the input image indicates a probability of each pixel within a panoramic environment being a light source, paragraph 110, The low-frequency RGB image may indicate low-frequency information for the panoramic environment encompassing the input image). However, Sunkavalli et al. do not expressly disclose computing, by a first encoder neural network, intrinsic features based on the physical scene attributes of the 3D scene; and computing, by a decoder neural network, a residual image representing complex appearance effects of the image based on the image features and the intrinsic features.
Sunkavalli ‘526, who also deal with extracting properties from an input image, disclose computing, by a first encoder neural network, intrinsic features based on the physical scene attributes of the 3D scene (paragraph 70, the digital image material property extraction system utilizes a neural network diffuse color decoder 110a to predict a diffuse color vector 112a from the feature map 200 and material classification vector 202, paragraph 71, the term "diffuse color" (sometimes referred to as "diffuse color parameter", "albedo", "diffuse albedo", and/or "albedo parameter") refers to the characterization of the surface of a material based on the intrinsic color of the material, paragraph 75, the digital image material property extraction system utilizes a neural network normal decoder 110b to predict a normal vector 112b from the feature maps 200 and material classification vector 202); and computing, by a decoder neural network, a residual image representing complex appearance effects of the image based on the image features and the intrinsic features (paragraph 91, the digital image material property extraction system can sum the weighted diffuse color values for each material type in diffuse color vector 112a as the final set of diffuse color values (i.e., a final set of BRDF parameters from the neural network diffuse color decoder 110a), paragraph 92, the digital image material property extraction system can utilize a sum of the weighted normal values for each material type in normal vector 112b as the final set of normal values (i.e., a final set of BRDF parameters from the neural network normal decoder 110b), paragraph 94, the digital image material property extraction system combines the one or more final BRDF parameters (i.e., the average weighted BRDF parameters) from the BRDF parameter vectors 112 and a determined material type for the material portrayed in the input digital image from the material classification vector 202 to generate the material property set 204, paragraph 97, the digital image material property extraction system provides the material property set 204 to the rendering layer 114. Moreover, the rendering layer 114 uses the material property set 204 and a lighting environment 206 to render a model image 116 that comprises the material properties of the material portrayed in digital image 102).
	Sunkavalli et al. and Sunkavalli ‘526 are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method of computing, by a first encoder neural network, intrinsic features based on the physical scene attributes of the 3D scene; and computing, by a 

	With respect to claim 2, Sunkavalli et al. as modified by Sunkavalli ‘526 disclose the computer-implemented method of claim 1, wherein the physical scene attributes comprise reflectance properties and geometry properties (Sunkavalli et al.: paragraph 86, The floating point values are formulaic representations representing real numbers indicating color and/or brightness information for each pixel within input image 410. Although not depicted in FIG. 4, neural network system 400 may also receive surface normal values for input image 410 as input in addition to input image 410 itself).
	With respect to claim 3, Sunkavalli et al. as modified by Sunkavalli ‘526 disclose the computer-implemented method of claim 1, wherein the image provided to the second encoder neural network and the inverse rendering neural network is a single image (Sunkavalli et al.: paragraph 86, Encoder 402 encodes an input image 410, such as a standard RGB image, to an intermediate representation 412).
	With respect to claim 4, Sunkavalli et al. as modified by Sunkavalli ‘526 disclose the computer-implemented method of claim 3, wherein the single image corresponds to The input image may depict an indoor scene and may include at least one of a wall, a floor, or a ceiling).
	With respect to claim 7, Sunkavalli et al. as modified by Sunkavalli ‘526 disclose the computer-implemented method of claim 1, wherein parameters of the first encoder neural network, the second encoder neural network, and the decoder neural network are maintained while the parameters of the inverse rendering neural network are adjusted (Sunkavalli et al.: paragraph 23, As described herein, a neural network system, such as an illumination estimation neural network system, can be trained using at least one neural network within the system, Sunkavalli et al.: paragraph 105, At block 910, the neural network may be adjusted based on the comparisons of the training recovery light masks to the reference masks, a neural network for generating low-frequency RGB images are similarly adjusted based on the comparisons of training low-frequency RGB images and reference images). Thus, Sunkavalli et al. disclose training one neural network within the neural network system and adjusting the parameters for the neural network undergoing training within the neural network system.
	With respect to claim 9, Sunkavalli et al. as modified by Sunkavalli ‘526 disclose the computer-implemented method of claim 1, further comprising before processing the image, training the inverse rendering neural network using a labeled synthetic training dataset (Sunkavalli et al.: paragraph 98, At block 904, one or more training patches may be extracted from each training panoramic images, paragraph 99, At block 906, a training recovery light mask is generated for each training patch using a neural network).
neural network system 400 may also receive surface normal values for input image 410 as input in addition to input image 410 itself);
	With respect to claim 12, Sunkavalli et al. as modified by Sunkavalli ‘526 disclose the computer-implemented method of claim 2, wherein the reflectance properties are defined by albedo data for each pixel in the image estimated by the inverse rendering neural network (Sunkavalli et al.: paragraph 74, The reference light masks indicate the actual position of light sources, such as spotlights, windows, strong reflections, etc., within a panoramic image, Sunkavalli et al.: paragraph 86, The floating point values are formulaic representations representing real numbers indicating color and/or brightness information for each pixel within input image 410).
With respect to claim 13, Sunkavalli et al. as modified by Sunkavalli ‘526 disclose the computer-implemented method of claim 1, wherein the complex appearance effects include one or more of near-field lighting effects, cast shadows, and inter-reflections (Sunkavalli et al.: paragraph 74, The reference light masks indicate the actual position of light sources, such as spotlights, windows, strong reflections, etc., within a panoramic image).
	With respect to claim 14, Sunkavalli et al. as modified by Sunkavalli ‘526 disclose the computer-implemented method of claim 1, further comprising training the first encoder neural network, the second encoder neural network, and the decoder neural As described herein, a neural network system, such as an illumination estimation neural network system, can be trained using at least one neural network within the system, Sunkavalli et al.: paragraph 105, At block 910, the neural network may be adjusted based on the comparisons of the training recovery light masks to the reference masks, a neural network for generating low-frequency RGB images are similarly adjusted based on the comparisons of training low-frequency RGB images and reference images). Reference masks and reference images correspond to training datasets.
	With respect to claim 15, Sunkavalli et al. as modified by Sunkavalli ‘526 disclose an inverse rendering training system (Sunkavalli et al.: paragraph 27, Turning to FIG. 1, FIG. 1 depicts an environment 100 in which one or more embodiments of the present disclosure can be practiced), comprising: a first encoder neural network, a second encoder neural network, and a decoder neural network (Sunkavalli et al.: paragraph 23, As described herein, a neural network system, such as an illumination estimation neural network system, can be trained using at least one neural network within the system) configured to execute the method of claim 1; see rationale for rejection of claim 1.
	With respect to claim 16, Sunkavalli et al. as modified by Sunkavalli ‘526 disclose the system of claim 15 for executing the method of claim 2; see rationale for rejection of claim 2.
With respect to claim 17, Sunkavalli et al. as modified by Sunkavalli ‘526 disclose the system of claim 15 for executing the method of claim 3; see rationale for rejection of claim 3.

	With respect to claim 20, Sunkavalli et al. as modified by Sunkavalli ‘526 disclose a non-transitory computer-readable media storing computer instructions (Sunkavalli et al.: paragraph 117, Computing device 1100 typically includes a variety of computer-readable media) for inverse rendering that, when executed by one or more processors, cause the one or more processors to perform the steps of claim 1; see rationale for rejection of claim 1.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sunkavalli et al. (U.S. PGPUB 20180260975) in view of Sunkavalli et al. (U.S. PGPUB 20190347526, Sunkavalli ‘526 herein) and further in view of Viggh (U.S. PGPUB 20050036661).
	With respect to claim 10, Sunkavalli et al. as modified by Sunkavalli ‘526 disclose the computer-implemented method of claim 1. However, Sunkavalli et al. as modified by Sunkavalli ‘526 do not expressly disclose before processing the image, training the inverse rendering neural network using a labeled training dataset including sparse relative reflectance values determined by humans.
	Viggh, who also deals with estimating surface reflectance, discloses a method for training the inverse rendering neural network using a labeled training dataset including sparse relative reflectance values determined by humans (paragraph 65, Many hyperspectral classification applications involve a human analyst who identifies known or interesting pixels in the image. These pixels then train an algorithm to classify other pixels, paragraph 66, Supervised classification experiments were run on the reflectance cubes estimated by the ELM, ATREM, and Spatial SPIRE algorithms).
	Sunkavalli et al., Sunkavalli ‘526, and Viggh are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method of training the inverse rendering neural network using a labeled training dataset including sparse relative reflectance values determined by humans, as taught by Viggh, to the Sunkavalli et al. as modified by Sunkavalli ‘526 system, before processing the image, because this would estimate the spectral reflectance of local changes under spatially and spectrally varying multiplicative and additive noise (paragraph 68 of Viggh).
Allowable Subject Matter
Claims 5-6, 8, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the cited art teaches or suggests combining the rendered image with the residual image to produce a reconstructed image corresponding to the image. Although Sunkavalli et al. disclose the rendered image and Sunkavalli ‘526 disclose the residual image; none of the prior art teaches or suggests combining the images generated in the Sunkavalli et al. and Sunkavalli ‘526 systems. Bourdev et al. (U.S. PGPUB 20180174275) disclose combining a high quality image and residual image; however, such images are not generated in the context of the Sunkavalli et al. and Sunkavalli ‘526 systems.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 15, and 20 have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 20110227922 to Shim for a method of performing inverse rendering to extract image properties.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514.  The examiner can normally be reached on M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
8/20/21